DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the phrase “of the non-insert-molded heat pipe” is unclear because a ‘non-insert-molded heat pipe’ lacks antecedent basis in the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-7, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by CUI (US 2014/0340913).
	Regarding claim 1, CUI discloses a heat dissipation system for a heat source, wherein the heat dissipation system comprises a heat pipe (20; Paragraph [0078]), a heat coupling-in element (7; Paragraph [0079]), and a heat coupling-out element (6; Paragraph [0079]), wherein the heat coupling-out element comprises at least 50% by weight of a thermally conductive thermoplastic composition having an in-plane thermal conductivity of 1 to 50 W/(m*K) (Paragraph [0074]).
	Regarding claim 3, CUI further discloses wherein the heat pipe has been insert molded with the thermally conductive thermoplastic composition of the heat coupling-out element (Paragraph [0092]).
	Regarding claim 6, CUI further discloses wherein the heat source is a lighting means (Paragraph [0071]).
	Regarding claim 7, CUI further discloses wherein the heat dissipation system is a component of a luminaire (Paragraph [0071]).
	Regarding claim 10, CUI further discloses wherein a luminaire comprises the heat dissipation system of claim 1 (Paragraph [0071]).
	Regarding claim 11, CUI further discloses wherein the luminaire is designed as a lamp (Paragraph [0071]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CUI (US 2014/0340913).
	Regarding claim 8, CUI teaches the invention of claim 1, including wherein the LED light bulb with the heat dissipation system of claim 1 can be used as a replacement for an incandescent, halogen, or HID bulb (), but is silent as to whether it can be used as a vehicle lamp. However, one of ordinary skill in the art would reasonably contemplate having the LED bulb of CUI used in a vehicle since incandescent, halogen, and HID bulbs are known lamps for vehicles. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of CUI to be used as a vehicle lamp since incandescent, halogen, and HID bulbs are known lamps for vehicles.

Allowable Subject Matter
Claim2, 5, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879